DOMENGEAUX, Judge.
For the reasons this day assigned in the consolidated case of Tenneco, Inc. v. The Harold Stream Investment Trust et al., 394 So.2d 744 (La.App. 3rd Cir. 1981) (# 8060), the judgment of the district court which dismissed, without prejudice, the expropriation suit of Tenneco, Inc. which sought a right-of-way across a tract of Cameron Parish land belonging to defendant Matilda Gray Stream, is affirmed. Costs of this appeal are assessed one-half to Tenneco, Inc., and one-half to Matilda Gray Stream.

AFFIRMED.